DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 08 June 2022, wherein: 
Claims 1-20 are canceled.
Claims 21-26 are new.
Claims 21-26 are pending.

Claim Objections
Claims 21-26 are objected to because of the following informalities:  
Regarding claim 21, the term “patient” is misspelled as “patent” in line 6 of the claim.
Further regarding claim 21, the term “more” is missing in “one or metrics”.
Dependent claims 22-26 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 22, it is unclear how monitoring the one or more interview responses to the survey further comprises “providing one or more Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content to the patient”.  One of ordinary skill in the art would know that the ADI-R and the SCQ are interviews of an individual identified by the instant application as an “entity”, which is distinct from the patient.  See definition of an entity at lines 20-22 of pg. 11 in the originally filed specification.  Thus, one of ordinary skill in the art would not understand how ADI-R content and SCQ content are provided to a patient.  Dependent claims 22-26 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 21, the originally filed disclosure is silent regarding “generating an interview dataset and a behavior dataset based on instructions and heuristic behavior information”. In particular, the originally filed disclosure is silent regarding “heuristic behavior information”.  Thus, it is further silent regarding generating anything based on “heuristic behavior information”. Therefore, this is new matter.  Dependent claims 22-26 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 21, the disclosure fails to provide sufficient written description for “generating an interview dataset and a behavior dataset based on instructions and heuristic behavior information; monitoring a patient performing one or more tasks for one or more behaviors and one or more interview responses to a survey; characterizing one or more cognitive disorders associated with the [patient] based on performance of the one or more monitored behaviors and the one or more interview responses; providing one or more therapy regimens for the one or more disorders, wherein one or metrics are determined for the patient's performance of the one or more therapy regimens; in response to the patient performing the one or more therapy regimens, monitoring the patient repeating performance of the one or more tasks for one or more behaviors and one or more interview responses to a survey; and modifying the one or more therapy regimens based on the monitored repeat performance of the one or more tasks” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim, excluding “heuristic behavior information” as identified above, with the only embodiment as being performed by a computer without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  For instance, the specification identifies twelve times that “machine learning” may be used to implement some of the method steps, but is silent regarding how as well as silent regarding which machine learning algorithms or even which class of machine learning algorithms.  Dependent claims 22-26 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 23, the originally filed disclosure is silent regarding “providing an observation dataset based on one or more monitored behaviors that coincide with the one or more cognitive disorders.”  While the disclosure recites (and insufficiently discloses) transforming a behavior dataset into an observation dataset, it is silent regarding the new claim.  

Regarding claim 24, the originally filed disclosure is silent regarding “determining a confidence level for the monitored performance of the one or more tasks.”  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The most disclosure is found in lines 18-21 of pg. 19 which recites “as shown in FIGURE 3B, a representative value determined across metrics for each of a set of behavior categories can be compared to a set of criteria (e.g., a numeric scale), wherein location within the set of criteria indicates not only positive or negative diagnosis, but confidence in diagnosis and/or severity of the disorder for the subject (e.g., distance from a cutoff value in the set of criteria can indicate positive or negative diagnosis, as well as severity of the disorder).”  However, Fig. 3B merely shows a generic bar graph for a subject and several generic bar graphs for unidentified characteristic cutoff profiles for unidentified types of disorders.  This lack of disclosure is particularly exacerbated in Fig. 3B by indefinite axis labels (“value of metric” and “behavior category”).  Thus, this evidences that the disclosure is particularly silent regarding the newly added claim.  This is therefore construed as new matter.  Furthermore, the disclosure fails to provide the necessary steps, calculations, or algorithms to perform the claimed functionality.    

Regarding claim 25, the disclosure fails to provide sufficient written description for "employing a user interface to monitor the one or more behaviors of the patient' to show one of ordinary skill in the art that Applicant had possession of the claimed invention. The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  The specification provides examples of tasks as pointing or showing but does not describe how a user interface actively monitors the one or more behaviors of the patient. See lines 20-21 of pg. 9 and line 16 of pg. 12 of the originally filed specification. 

Regarding claim 26, the disclosure fails to provide sufficient written description for “modifying the characterization of the one or more disorders based on one or more metrics for performance of the one or more tasks” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The instant claims are directed to a method which falls under at least one of the four statutory categories (STEP 1: YES).  
However, the independent claim recites generating an interview dataset and a behavior dataset based on instructions and heuristic behavior information; monitoring a patient performing one or more tasks for one or more behaviors and one or more interview responses to a survey; characterizing one or more cognitive disorders associated with the patent based on performance of the one or more monitored behaviors and the one or more interview responses; providing one or more therapy regimens for the one or more disorders, wherein one or metrics are determined for the patient's performance of the one or more therapy regimens; in response to the patient performing the one or more therapy regimens, monitoring the patient repeating performance of the one or more tasks for one or more behaviors and one or more interview responses to a survey; and modifying the one or more therapy regimens based on the monitored repeat performance of the one or more tasks.  The dependent claims further recite wherein monitoring the one or more interview responses to the survey further comprises: providing one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content to the patient; or providing an observation dataset based on one or more monitored behaviors that coincide with the one or more cognitive disorders; or determining a confidence level for the monitored performance of the one or more tasks; or modifying the characterization of the one or more disorders based on one or more metrics for performance of the one or more tasks.  The process of treating a disorder of a patient amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  Additionally, the steps identified above could reasonably be performed as mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for recitation of generic computer components.  Note that even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of employing a user interface (claim 25) is not sufficient to impart patentability to the method.  Claims 21-24 and 26 are recited without any structure for performing them while claim 25 passively includes a user interface. Thus, all of the claims can be interpreted as being performed by a human.  Furthermore, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, a user interface is merely recited to be employed and the disclosure indicates that a user interface is merely used in its generic capacity to provide insignificant pre- and post-solution activity.  See, for example, at least lines 1-4 of pg. 5 and lines 22-28 of pg. 11.  For instance, lines 22-28 of pg. 11 identifies that instructions may be provided to an entity electronically at a user interface regarding capturing a video dataset, but that electronically at a user interface is not necessary (“the set of instructions can additionally or alternatively be provided to the entity non-electronically or electronically (e.g., by paper, verbally, visually, etc.)”).  Additionally, the Background section of the disclosure implies that the claimed invention provides a new and useful machine learning based facility for diagnosis and treatment of patient disorders.  See pg. 2, lines 3-20.  However, the Detailed Description section of the disclosure merely identifies that “machine learning algorithms” may be used without identifying how or even which class of machine learning algorithms.  See, for example, at least lines 6-10 of pg. 13, lines 12-14 of pg. 15, line 28 of pg. 16 to line 10 of pg. 17, and lines 22-24 of pg. 17.  The component, identified above, is merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure.  See, for example, at least, lines 6-13 of pg. 9, line 18 of pg. 11 to line 4 of pg. 12, line 24 of pg. 16 to line 10 of pg. 17, and the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  See, for example, at least, the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the disclosure identifies that claimed invention may be related to managing a treatment for a disorder of a patient, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, video or audio data are merely recited to be employed and the disclosure indicates that the video or audio data are merely used in their generic capacity to provide insignificant pre-solution activity.  See pg. 20, lines 16-17, which identifies that a generic video camera captures video data.  Regarding audio data, the disclosure merely recites the indefinite language of the originally filed claims.  See pg. 5, lines 8-10.  The same applies to the use of one or more sensor devices.  The disclosure does not specifically identify what these sensor devices are; and the disclosure merely recites the same language as in the claim, that one or more non-descript sensor devices are merely employed to detect the at least one behaviors performed by the patient.  See pg. 5, lines 12-13.  Additionally, the Background section of the disclosure implies that the claimed invention provides a new and useful machine learning based facility for diagnosis and treatment of patient disorders.  See pg. 2, lines 3-20.  However, the Detailed Description section of the disclosure merely identifies that machine learning algorithms may be used.  See, for example, at least lines 6-10 of pg. 13, lines 12-14 of pg. 15, line 28 of pg. 16 to line 10 of pg. 17, and lines 22-24 of pg. 17.  The components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This is evidenced by the absence of specificity of the components and their organization.  See, for example, at least, lines 6-13 of pg. 9, line 18 of pg. 11 to line 4 of pg. 12, line 24 of pg. 16 to line 10 of pg. 17, and the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  See, for example, at least, the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. 102 Code not included in this action can be found in a prior Office action.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughan et al. (US 2019/0019581, hereinafter referred to as Vaughan).

Regarding claim 21, Vaughan teaches a method for treating a disorder of a patient (Vaughan, Title, Platform and System for Digital Personalized Medicine), comprising:
generating an interview dataset and a behavior dataset based on instructions and heuristic behavior information (Vaughan, Fig. 2, Assess subject to determine diagnosis 210; para. 224, "The training data may comprise datasets available from large data repositories, such as Autism Diagnostic Interview-Revised (ADI-R) data and/or Autism Diagnostic Observation Schedule (ADOS) data available from the Autism Genetic Resource Exchange (AGRE), or any datasets available from any other suitable repository of data (e.g., Boston Autism Consortium (AC), Simons Foundation, National Database for Autism Research, etc.). Alternatively or in combination, the training data may comprise large self-reported datasets, which can be crowd-sourced from users (e.g., via websites, mobile applications, etc.).”); 
monitoring a patient performing one or more tasks for one or more behaviors and one or more interview responses to a survey (Vaughan, Fig. 2, Receive new subject diagnostic data 212; Fig. 4, Data Inputs: Passive Data (501), Diagnostic Questions Data (505), Active Data (510); para. 198, “In step 212, the diagnosis module receives new data from the subject. The new data can comprise an array of features and corresponding feature values for a particular subject.  As described herein, the features may comprise a plurality of questions presented to a subject, observations of the subject, or tasks assigned to the subject.”  Para. 224, “The training data 650, used by the training module to construct the assessment model, can comprise a plurality of datasets from a plurality of subjects, each subject's dataset comprising an array of features and corresponding feature values, and a classification of the subject's developmental disorder or condition. As described herein, the features may be evaluated in the subject via one or more of questions asked to the subject, observations of the subject, or structured interactions with the subject. Feature values may comprise one or more of answers to the questions, observations of the subject such as characterizations based on video images, or responses of the subject to a structured interaction, for example…  The training data may comprise datasets available from large data repositories, such as Autism Diagnostic Interview-Revised (ADI-R) data and/or Autism Diagnostic Observation Schedule (ADOS) data available from the Autism Genetic Resource Exchange (AGRE), or any datasets available from any other suitable repository of data (e.g., Boston Autism Consortium (AC), Simons Foundation, National Database for Autism Research, etc.). Alternatively or in combination, the training data may comprise large self-reported datasets, which can be crowd-sourced from users (e.g., via websites, mobile applications, etc.).”); 
characterizing one or more cognitive disorders associated with the patient based on performance of the one or more monitored behaviors and the one or more interview responses (Vaughan, Fig. 2, Generate updated assessment model 216; para. 200, “In step 216, the new data is fitted to the assessment model to generate an updated assessment model. This assessment model may comprise an initial diagnosis for a previously untreated subject, or an updated diagnosis for a previously treated subject.”  Para. 221, “The diagnostic tests can be configured to evaluate a subject's risk for having one or more behavioral, neurological or mental health disorders, such as two or more related behavioral, neurological or mental health disorders. The behavioral, neurological or mental health disorders may have at least some overlap in symptoms or features of the subject. Such behavioral, neurological or mental health disorders may include pervasive development disorder (PDD), autism spectrum disorder (ASD), social communication disorder, restricted repetitive behaviors, interests, and activities (RRBs), autism ("classical autism"), Asperger's Syndrome ("high functioning autism), PDD-not otherwise specified (PDD-NOS, "atypical autism"), attention deficit and hyperactivity disorder (ADHD), speech and language delay, obsessive compulsive disorder (OCD), intellectual disability, learning disability, or any other relevant development disorder, such as disorders defined in any edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM).”); 
providing one or more therapy regimens for the one or more disorders, wherein the metrics are determined for the patient’s performance of the one or more therapy regimens (Vaughan, Fig. 2, Determine progress related to therapy 218; para. 201, "The therapy module scores the therapy based on the amount of progress in the assessment model, with larger progress corresponding to a higher score, making a successful therapy and similar therapies more likely to be recommended to subjects with similar assessments in the future. The set of therapies available is thus updated to reflect a new assessment of effectiveness, as correlated with the subject's diagnosis.");  
in response to the patient performing the one or more therapy regimens, monitoring the patient repeating performance of the one or more tasks for one or more behaviors and one or more interview responses to a survey (Vaughan, Fig. 2, Determine progress related to therapy 218; para. 201, "The therapy module scores the therapy based on the amount of progress in the assessment model, with larger progress corresponding to a higher score, making a successful therapy and similar therapies more likely to be recommended to subjects with similar assessments in the future. The set of therapies available is thus updated to reflect a new assessment of effectiveness, as correlated with the subject's diagnosis."  Para. 239, “the new data may comprise data collected in real time from the subject or a caretaker of the subject, for example with a user interface as described in further detail herein, such that the complete dataset can be populated in real time as each new feature value provided by the subject is sequentially queried against the assessment model.”  Collecting the data in real time using the user interface is construed as employing a user interface to automatically detect.  Tasks configured to prompt one or more of the set of different types of behaviors by the patient are disclosed in at least para. 172, 186-188, 195, 197, 198, 206, 219, 239, and 260.); and 
modifying the one or more therapy regimens based on the monitored repeat performance of the one or more tasks (Vaughan, Recommend therapy based on assessment model 220, Monitor therapy progress, re-diagnosing as necessary 222; para. 202, "In step 220, a new therapy is recommended based on the assessment model, the degree of success of the previous therapy, if any, and the scores assigned to a collection of candidate therapies based on previous uses of those therapies with the subject and other subjects with similar assessments.").

Regarding claim 22, Vaughan teaches the method of Claim 21, wherein monitoring the one or more interview responses further comprises:
providing one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content to the patient (para. 224, "The training data may comprise datasets available from large data repositories, such as Autism Diagnostic Interview-Revised (ADI-R) data and/or Autism Diagnostic Observation Schedule (ADOS) data available from the Autism Genetic Resource Exchange (AGRE), or any datasets available from any other suitable repository of data (e.g., Boston Autism Consortium (AC), Simons Foundation, National Database for Autism Research, etc.). Alternatively or in combination, the training data may comprise large self-reported datasets, which can be crowd-sourced from users (e.g., via websites, mobile applications, etc.).”).

Regarding claim 23, Vaughan teaches the method of claim 21, further comprising:
providing an observation dataset based on one or more monitored behaviors that coincide with the one or more cognitive disorders (Vaughan, Fig. 2, Receive new subject diagnostic data 212, Load assessment model 214; para. 13, "The digital diagnostic uses the data collected by the system about the patient, which may include complimentary diagnostic data captured outside the digital diagnostic, with analysis from tools such as machine learning, artificial intelligence, and statistical modeling to assess or diagnose the patient's condition. The digital diagnostic can also provide assessment of a patient's change in state or performance, directly or indirectly via data and meta-data that can be analyzed by tools such as machine learning, artificial intelligence, and statistical modeling to provide feedback into the system to improve or refine the diagnoses and potential therapeutic interventions."); 

Regarding claim 24, Vaughan teaches the method of claim 21, further comprising:
determining a confidence level for the monitored performance of the one or more tasks (Vaughan, para. 78, “The prediction module may check whether the fitting of the new data generates a prediction of a specific disorder within a confidence interval exceeding a threshold value.” Para. 218, “An informative display can provide symptoms of the disorder that can be displayed as a graph depicting covariance of symptoms displayed by the subject and symptoms displayed by the average population. A list of characteristics associated with a particular diagnosis can be displayed with confidence values, correlation coefficients, or other means for displaying the relationship between a subject's performance and the average population or a population comprised of those with a similar disorders.”).

Regarding claim 25, Vaughan teaches the method of Claim 21, further comprising:
employing a user interface to monitor the one or more behaviors of the patient (Vaughan, para. 223, "The data processing module can… intake new data 655 with a user interface 630."  para. 239, "Alternatively or in combination, the new data may comprise data collected in real time from the subject or a caretaker of the subject, for example with a user interface as described in further detail herein, such that the complete dataset can be populated in real time as each new feature value provided by the subject is sequentially queried against the assessment model.").

Regarding claim 26, Vaughan teaches the method of Claim 21, further comprising:
modifying the characterization of the one or more disorders based on one or more metrics for performance of the one or more tasks (Vaughan, Fig. 2, Monitor therapy progress, re-diagnosing as necessary 222).

Response to Arguments
Applicant’s arguments, filed 06 June 2022, with respect to the claim objections and rejections have been fully considered.  The cancelling of all the prior filed claims renders the associated objections and rejections moot.  Therefore, these objections and rejections have been withdrawn.  However, the newly presented claims necessitate new objections and rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                             

/JAMES B HULL/Primary Examiner, Art Unit 3715